
	

113 S1428 IS: Prepare, Ready, Equip, and Prevent Areas at Risk of Emergency Wildfires Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1428
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Bennet (for himself
			 and Mr. Crapo) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to provide for wildfire mitigation grants, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prepare, Ready, Equip, and Prevent
			 Areas at Risk of Emergency Wildfires Act of 2013 or the
			 PREPARE Act of
			 2013.
		2.Wildfire
			 mitigationTitle II of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5131
			 et seq.) is amended by inserting after section 203 the following:
			
				203A.Wildfire
				mitigation
					(a)DefinitionsIn
				this section—
						(1)the term
				Administrator means the Administrator of the Federal Emergency
				Management Agency;
						(2)the term
				community wildfire protection plan has the meaning given the term
				in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C.
				6511);
						(3)the term
				local mitigation plan means a mitigation plan developed under
				section 322(b) that addresses wildfire mitigation and preparedness; and
						(4)the term
				State mitigation plan means a mitigation plan developed under
				section 322(c) that addresses wildfire mitigation and preparedness.
						(b)Establishment
				of wildfire mitigation and preparedness grant programThe
				President, acting through the Administrator, shall establish a pilot program to
				make grants to States for wildfire mitigation and preparedness.
					(c)Use of
				fundsA grant under this section may be used by a State—
						(1)to reduce the
				hazardous fuel load by reducing the use of fuels that may contribute to
				catastrophic wildfires in high-risk areas;
						(2)to invest in
				personnel and organizations to improve wildfire preparedness;
						(3)to invest in
				vehicles and other equipment to improve wildfire preparedness;
						(4)to invest in air
				tankers or other airborne assets to help contain, suppress, and monitor
				wildfires;
						(5)to prevent damage
				from runoff into waterways and floods caused by erosion from wildfires;
				and
						(6)at the discretion
				of the Governor of a State, for any other wildfire mitigation and preparedness
				activities on Federal, State, or private land in the State, unless otherwise
				prohibited by law.
						(d)Eligibility for
				assistance
						(1)In
				general
							(A)EligibilityA
				State shall be eligible for assistance under this section if the section 420
				grant ratio for such State is equal to or greater than 150 percent of the State
				population ratio.
							(B)RatiosFor
				purposes of subparagraph (A)—
								(i)the section 420
				grant ratio shall be equal to the quotient of—
									(I)the number of
				declarations for a grant under section 420 received by the State during the 10
				years prior to the date on which an application for assistance is submitted
				under this section, divided by
									(II)the total number
				of declarations for a grant under section 420 in the United States during the
				10 years prior to the date on which an application for assistance is submitted
				under this section; and
									(ii)the State
				population ratio shall be equal to the quotient of—
									(I)the population of
				the State, based on the most recent data available from the Bureau of the
				Census on the date on which an application for assistance is submitted under
				this section, divided by
									(II)the population
				of the United States, based on the most recent data available from the Bureau
				of the Census on the date on which an application for assistance is submitted
				under this section.
									(2)WaiverThe
				President may waive the requirement of paragraph (1) if a State—
							(A)files a petition
				for waiver of the requirement of paragraph (1); and
							(B)demonstrates that
				significant environmental changes or shifts in forest health put the State at
				an elevated risk for catastrophic wildfires, as determined by the
				President.
							(3)Local
				assistanceThe Governor of a State may award funds received under
				this section, to be used solely for the purposes set forth under subsection
				(c), to—
							(A)any county or
				municipality in that State with a community wildfire protection plan or a local
				mitigation plan; or
							(B)any other entity
				that is explicitly referenced in and central to, in the determination of the
				Governor, the design of a community wildfire protection plan or a local
				mitigation plan.
							(e)Criteria for
				assistanceIn determining whether to award a grant to a State
				under this section, the President shall—
						(1)give preference
				to—
							(A)a State with a
				high level of need for assistance based on the best scientific data available,
				as determined by the President in consultation with the Chief of the Forest
				Service;
							(B)a State that
				provides matching non-Federal funds, including funds from nongovernmental
				entities, equal to not less than 100 percent of the amount of Federal funds
				made available under this section; and
							(C)a State that
				previously received a grant under this section and efficiently and effectively
				used the Federal funds for wildfire mitigation and preparedness activities in
				the State, as determined by the President; and
							(2)consider
				environmental conditions in a State, including environmental changes,
				deteriorating forest health, and overall wildfire risk.
						(f)Application for
				assistance
						(1)In
				generalTo request a grant under this section, a State shall
				submit an application to the President in such form, in such manner, and
				containing such information as the President may reasonably require.
						(2)ContentsIn
				addition to any other requirements that may be specified by the President, a
				State submitting an application for a grant under this section shall
				demonstrate that—
							(A)the State has a
				publicly available State mitigation plan;
							(B)the State shall
				provide matching non-Federal funds equal to not less than 50 percent of the
				amount of Federal funds made available under this subsection; and
							(C)a county or
				municipality that may receive funds from the grant has a community wildfire
				protection plan or a local mitigation plan.
							(g)ReportNot
				later than 1 year after the date of receipt of a grant under this section, a
				State shall submit to the Administrator a report, which shall be made publicly
				available, on the use of funds made available under the grant.
					(h)Funding for
				assistance
						(1)Predisaster
				mitigation fundSubject to the availability of funds in the
				National Predisaster Mitigation Fund established under section 203(i), the
				President shall use not less than $20,000,000 and not more than $30,000,000
				from unobligated amounts in the National Predisaster Mitigation Fund for each
				of fiscal years 2014 through 2019 in carrying out this section.
						(2)Rule of
				constructionNothing in this section shall be construed to
				increase the amount of appropriations authorized for the Department of Homeland
				Security in any given fiscal
				year.
						.
		
